DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the “power semiconductor switches”, “half-bridge circuits”, and/or “full-bridge circuits”
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “two-pole switching module” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is 
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.

(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)

Claim Objections
Claim 22 is objected to because of the following informalities:  
At line 4, “said switching units” should read “switching units”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 16-22 and 27-30 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Smith (U.S. Patent No. 9,432,298).
Regarding claim 16, Smith discloses a control system (Figure 16) for controlling a large number of controllable units (Figure 16:  System Component 1 and 2), the control system comprising:  a plurality of control modules (Figure 16:  SMP0-SMP3) each assigned to one of the controllable units (Figure 16:  System Component 1 and 2) to be controlled; a central controller (Figure 16:  CPU1) set up to exchange digital data with each of said control modules (Figure 16:  SMP0-SMP3), said control modules forming a connection network; and communication lines (Figure 16:  communication lines between SMP0-SMP3), each of said control modules (Figure 16:  SMP0-SMP3) is connected to at least one other one of said control modules (Figure 16:  SMP0-SMP3) via said communication lines, so that data exchange between said control modules (Figure 16:  SMP0-SMP3) is possible, one of said control modules (Figure 16:  SMP0-SMP3) of said connection network functioning as a master node (Figure 16:  SMP0) and directly connected to said central controller (Figure 16:  CPU1), and said control modules being set up to form a communication network within said connection (Figure 16:  CPU1) and each of said control modules (Figure 16:  SMP0-SMP3) can be carried out via a communication path assigned to a respective one of said control modules (Figure 16:  SMP0-SMP3) within said communication network (Col. 51 LL 17-28; Col. 53 LL 1-8).
Regarding claim 17, Smith discloses wherein each of said control modules (Figure 16:  SMP0-SMP3) is set up to evaluate a transmission time of data that said respective control module receives from different adjoining ones of said control modules within said connection network so that a shortest communication path can be detected for each of said control modules (Col. 16 LL 4-47; Col. 51 LL 17-28; Col. 53 LL 1-8).
Regarding claim 18, Smith discloses wherein said communication lines (Figure 16:  communication lines between SMP0-SMP3) are fiber optic cables (Col. 16 LL 4-18).
Regarding claim 19, Smith discloses wherein said control modules (Figure 16:  SMP0-SMP3) are configured to digitally process data (Col. 51 LL 17-28; Col. 53 LL 1-8).
Regarding claim 20, Smith discloses wherein each of said control modules (Figure 16:  SMP0-SMP3) is connected to three other ones of said control modules (Figure 16:  SMP0-SMP3).
Regarding claim 21, Smith discloses wherein said control modules (Figure 16:  SMP0-SMP3) are set up for two-way data exchange (Col. 51 LL 17-28; Col. 53 LL 1-8).

(Figure 16), comprising:  a plurality of switching modules (Col. 53 LL 18-34) having controllable power semiconductor switches (Col. 50 LL 19-26); a control system (Figure 16) for controlling said switching units (Figure 16:  System Component 1 and 2), said control system containing:  a plurality of control modules (Figure 16:  SMP0-SMP3) each assigned to one of said switching modules to be controlled; a central controller (Figure 16:  CPU1) set up to exchange digital data with each of said control modules, said control modules (Figure 16:  SMP0-SMP3) forming a connection network; communication lines (Figure 16:  communication lines between SMP0-SMP3), each of said control modules (Figure 16:  SMP0-SMP3) is connected to at least one other one of said control modules (Figure 16:  SMP0-SMP3) via said communication lines, so that data exchange between said control modules (Figure 16:  SMP0-SMP3) is possible, one of said control modules (Figure 16:  SMP0-SMP3) of said connection network functioning as a master node (Figure 16:  SMP0) and directly connected to said central controller (Figure 16:  CPU1), and said control modules (Figure 16:  SMP0-SMP3) being set up to form a communication network within said connection network so that the data exchange between said central controller (Figure 16:  CPU1) and each of said control modules (Figure 16:  SMP0-SMP3) can be carried out via a communication path assigned to a respective one of said control modules (Figure 16:  SMP0-SMP3) within said communication network (Col. 51 LL 17-28; Col. 53 LL 1-8); and said control system (Figure 16) being set up to control said power semiconductor switches of said switching modules (Col. 50 LL 19-26; Col. 53 LL 18-34).

(Col. 50 LL 19-26) of a converter assembly (Figure 16), the converter assembly having a plurality of switching modules (Col. 53 LL 18-34) with the controllable power semiconductor switches, which comprises the steps of:  providing a control system (Figure 16:  Memory System) for controlling a plurality of controllable units (Figure 16:  System Component 1 and 2), the control system containing a plurality of control modules (Figure 16:  SMP0-SMP3) each assigned to one of the controllable units to be controlled, a central controller (Figure 16:  CPU1) set up to exchange digital data with each of the control modules forming a connection network, and communication lines (Figure 16:  communication lines between SMP0-SMP3), each of the control modules is connected to at least one other one of the control modules via the communication lines (Figure 16:  communication lines between SMP0-SMP3), so that data exchange between the control modules is possible, one of the control modules of the connection network functioning as a master node and directly connected to the central controller, and the control modules being set up to form a communication network within the connection network so that the data exchange between the central controller and each of the control modules can be carried out via a communication path assigned to a respective one of the control modules within the communication network (Col. 51 LL 17-28; Col. 53 LL 1-8); setting up the control system to control the power semiconductor switches (Col. 50 LL 19-26) of the switching modules (Col. 53 LL 18-34); assigning one of the control modules to each of the switching modules (Col. 53 LL 18-34); and carrying out a control of the power semiconductor switches by means of the control system, wherein the control modules (Col. 11 LL 14-36) with a tree structure within the connection network (Col. 51 LL 17-28; Col. 53 LL 1-8), and the data exchange between the central controller and each of the control modules takes place via the communication path (Figure 16:  communication lines between SMP0-SMP3) assigned to the respective control module within the communication network.
Regarding claim 28, Smith discloses wherein a data transmission is clocked, with a clock delay of less than 10 microseconds (Col. 16 LL 4-47; Col. 51 LL 17-28; Col. 53 LL 1-8; Col. 157 Line 58 – Col. 158 Line 20; Col.  601 Line 59 – Col. 602 Line 45).
Regarding claim 29, Smith discloses wherein the communication path (Figure 16:  communication lines between SMP0-SMP3) is determined for each of the control modules by determining a shortest transmission time for the respective control module (Col. 16 LL 4-47; Col. 51 LL 17-28; Col. 53 LL 1-8).
Regarding claim 30, Smith discloses wherein, in case of failure of one of the control modules (Figure 16:  SMP0-SMP3) or one of the communication lines (Figure 16:  communication lines between SMP0-SMP3), a hierarchical communication network is established again (Col. 11 LL 14-36).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Hamamatsu et al. (U.S. Publication No. 2002/0116092), hereinafter Hamamatsu.
Regarding claim 23, Smith does not disclose further comprising at least a liquid-tight encapsulation housing in which at least some of said controllable power semiconductor switches are disposed thereby forming a modular converter unit, and said liquid-tight encapsulation housing is at least partially filled with an electrically insulating insulation liquid for an electrical insulation of said controllable power semiconductor switches disposed therein, wherein said master node of said connection network is disposed outside of said liquid-tight encapsulation housing and remaining ones of said control modules are disposed inside of said liquid-tight encapsulation housing.
Hamamatsu teaches further comprising at least a liquid-tight encapsulation housing (Paragraphs [0082]-[0087]) in which at least some of said controllable power semiconductor switches (Figure 2: DS, ES, CB; Paragraphs [0088]-[0090]) are disposed thereby forming a modular converter unit (Figure 1:  20-1, 20-2, 20-n), and said liquid-tight encapsulation housing is at least partially filled with an electrically insulating insulation liquid for an electrical insulation of said controllable power semiconductor switches (Figure 2: DS, ES, CB; Paragraphs [0088]-[0090]) disposed therein, wherein said master node (Figure 1:  7) of said connection network is disposed outside of said liquid-tight encapsulation housing and remaining ones of said control modules are disposed inside of said liquid-tight encapsulation housing (Paragraphs [0082]-[0087]).

Regarding claim 24, Smith does not disclose further comprising a converter with converter valves, wherein each of said converter valves having a series circuit consisting of said switching modules being two-pole switching modules, wherein each of said switching modules containing at least two of said controllable power semiconductor switches and an energy store, wherein at least some of said switching modules are disposed in said at least one liquid-tight encapsulation housing.
Hamamatsu teaches further comprising a converter (Figure 1) with converter valves (Figure 1:  20-1, 20-2, 20-n), wherein each of said converter valves having a series circuit consisting of said switching modules being two-pole switching modules (Figure 1:  25), wherein each of said switching modules containing at least two of said controllable power semiconductor switches (Figure 2: DS, ES, CB; Paragraphs [0088]-[0090]) and an energy store, wherein at least some of said switching modules are disposed in said at least one liquid-tight encapsulation housing (Paragraphs [0082]-[0087]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Smith to incorporate the teaching of Hamamatsu.  Doing so would provide a modular converter network suitable for operating while immersed in fluid or atypical environments.

Hamamatsu teaches further comprising:  gas-insulated or liquid-insulated electrical lines (Paragraphs [0084]-[0085]); and a plurality of modular converter units (Figure 1:  20-1, 20-2, 20-n), wherein at least some of said modular converter units can be connected to each other by means of said gas-insulated or liquid-insulated electrical lines (Figure 1:  7; Paragraphs [0084]-[0085]), thereby forming said converter (Figure 1).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Smith to incorporate the teaching of Hamamatsu.  Doing so would provide a modular converter network suitable for operating while immersed in fluid or atypical environments.
Regarding claim 26, Smith does not disclose further comprising at least one high-voltage component, wherein said modular converter units can be electrically connected to said high-voltage component by means of at least one of said gas-insulated or liquid-insulated electrical line.
Hamamatsu teaches further comprising at least one high-voltage component (Figure 1:  25), wherein said modular converter units (Figure 1:  20-1) can be electrically connected to said high-voltage component by means of at least one of said gas-insulated or liquid-insulated electrical line (Paragraphs [0084]-[0085]).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
De Graff et al.  U.S. Patent No. 8,097,926.  “Systems, Methods, and Devices Having Stretchable Integrated Circuitry for Sensing and Delivering Therapy.”
Shelton IV.  U.S. Publication No. 2019/0206565.  “Method for Operating Surgical Instrument Systems.”
Signorelli et al.  U.S. Publication No. 2015/0107824.  “Power System for Downhole Toolstring.”
Flannery et al.  U.S. Publication No. 2011/0267854.  “Power Converter With Dual Ring Network Control.”
Chambon.  U.S. Publication No. 2015/0023080.  “Method and Apparatus for Controlling Power Switches Via A Digital Communication Bus.”
Snook et al.  U.S. Publication No. 2015/0326215.  “Switching Control System Signalling Techniques.”
Mace et al.  U.S. Publication No. 2014/0338552.  “Detonation Command and Control.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED E FINCH III/Primary Examiner, Art Unit 2838                                                                                                                                                                                                        



/KEVIN H SPRENGER/Examiner, Art Unit 2838